Citation Nr: 0913453	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-05 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a fracture, right distal fibula.

2.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent prior to April 
6, 2006 and in excess of 50 percent thereafter.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran retired from active service during June 1976 with 
more than twenty years of active service. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and February 2007 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The preponderance of the objective evidence indicates 
that the residuals of the Veteran's fracture, right distal 
fibula, manifests in subjective complaints of pain and no 
more than slight loss of range of motion.

2.  From March 28, 2005, the Veteran's PTSD manifested in 
depressed mood, anxiety, occasional panic attacks and chronic 
sleep impairment.

3.  From April 6, 2006, the Veteran's PTSD manifested in 
depressed mood, anxiety, occasional panic attacks, impairment 
of short term memory, chronic sleep impairment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective social relationships.

4.  Resolving all reasonable doubt in the Veteran's favor, 
his service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation. 
 
  
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the residuals 
of the Veteran's fracture, right distal fibula have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5271 (2008). 

2.  Prior to April 6, 2006, the criteria for a rating in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, 
Diagnostic Code 9411 (2008).

3.  From April 6, 2006, the criteria for a rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.130, Diagnostic 
Code 9411 (2008).

4.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  April 2007 
and August 2007 letters advised the Veteran to submit, or ask 
VA to obtain, medical evidence detailing clinical findings, 
to submit lay statements from witnesses describing his 
symptoms, and/or to submit his own statement completely 
describing his symptoms, their frequency and severity, and 
any additional disablement his condition causes.  These 
letters, as well as a June 2008 letter, also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the symptoms has on his employment and daily life.  The 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing entitlement to increased 
compensation.  The letters further notified the Veteran of 
the evidence needed to establish an effective date.  The 
claim was last readjudicated in August 2008.

With respect to the claim for a higher initial rating for 
PTSD, the Board notes that the appeal arises from the initial 
award of service connection for that disorder.  In Dingess, 
the Court held that in cases in which service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 
38 C.F.R. § 3.159(b)(3)(i) (2008).  Thus, because the notice 
that was provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA examination reports, 
post service treatment records, lay statements, and hearing 
testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   The Veteran was an active 
participant in the claims process by responding to notices 
and submitting medical evidence.  Thus, he was provided with 
a meaningful opportunity to participate in the claims process 
and has done so.  Moreover, he submitted written argument 
throughout the appeal and provided oral testimony during his 
hearing.  Any error in the sequence of events or content of 
the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Sanders, 487 F.3d 881; see also Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2008); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2008); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Fracture, Right Distal Fibula

During the Veteran's hearing testimony, he indicated that his 
ankle hurt when he stood more than five minutes; however, he 
also acknowledged that x-rays and an MRI indicated that he 
had no current disability of the right ankle and that there 
were no medical findings of arthritis.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2008); see also 38 C.F.R. § 4.45 (2008).

The Veteran's residuals of a fracture, right distal fibula 
are evaluated pursuant to Diagnostic Code 5271.  38 C.F.R. § 
4.71a.  A 10 percent rating is assigned where there is 
moderate limitation of motion of the ankle.  A 20 percent 
rating is assigned where there is marked limitation of motion 
of the ankle. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008). 

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees.  A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees. 
Diagnostic Code 5270 (2008).  Standard range of motion of an 
ankle is to 20 degrees of dorsiflexion and to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2008). 
 
The Veteran was afforded a VA examination during March 2005.  
The examiner indicated that the Veteran complained of flare-
ups and pain lasting 10 minutes maximum at least three times 
per week, usually due to uneven surfaces.  The Veteran also 
indicated the ankle was unstable and stiff.  The examiner 
indicated that the Veteran was not very convincing concerning 
the flare-ups of his ankle, and that it was probably the 
peripheral neuropathy that slowed him down more than his 
ankle.  On objective examination, the examiner indicated the 
right ankle was perfectly intact with no evidence of crepitus 
or clicking.  Range of motion was noted as 0 to 20 degrees of 
dorsiflexion bilaterally and plantar flexion to 40 degrees 
bilaterally.  The Veteran was able to heel and toe walk; 
there was no evidence of muscle wasting; and peripheral 
pulses were intact and good.  X-rays were reported as normal.  
The examiner noted that there was no change in active range 
of motion during repeat testing against resistance, no 
additional loss of motion due to painful motion, weakness, 
impaired endurance, fatigue, flare ups, or incoordination.  
The examiner opined that there were no adverse residuals or 
sequelae from the Veteran's fractured ankle. 

An April 2006 VA examination revealed range of motion at 20 
degrees dorsiflexion and 40 degrees plantar flexion.  There 
was no evidence of ligamentous instability and inversion and 
eversion were normal.  

A May 2006 treatment note from the Internal Medicine clinic 
at the US Air Force Academy indicates that the Veteran 
complained of right ankle pain which was tender medially.  
However, April 2006 x-rays were normal.  The Veteran received 
an MRI of the right ankle during June 2006.  The impression 
was one of questionable contusion versus occult fracture 
through the lateral malleolus and a questionable anterior 
soft tissue abnormality.  Additionally, there were chronic 
findings of stressors on the ligaments of the ankle which 
were not considered surprising based on his age.

The Board notes that the Veteran submitted a report from Dr. 
C dated December 2006 which the Veteran indicates provides 
support for his claim for residuals of a fracture, right 
distal fibula.  However, the Board notes that the private 
medical record indicates symptoms concerning diabetic 
neuropathy, without indication of the Veteran's current 
residuals of a fracture, right distal fibula.  

Concerning VA treatment records, a January 2008 note 
indicates that the Veteran's ankle joints function perfectly 
well and normal.  The Veteran's gait was indicated as normal.  

To sum up, the Veteran's only objective manifestation of his 
residuals of a fracture, right distal fibula are subjective 
complaints of pain and a slight loss of range of motion (40 
degrees rather than 45 degrees) of plantar flexion.  Thus, a 
10 percent disability rating for moderate loss of range of 
motion is not warranted in this case.

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
Veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the VA examiner found no 
objective indications of additional limitation of motion due 
to pain, weakness, impaired endurance, fatigue, flare ups, or 
incoordination.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for the Veteran's right ankle disability.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of a higher 
evaluation for the Veteran's disability.  In this regard, 
Diagnostic Code 5262 provides for impairment of the tibia or 
fibula.  38 C.F.R. § 4.71a.  However, the objective evidence 
does not reflect malunion or nonunion of the prior fibula 
fracture.  Thus, this Diagnostic Code is not for application.  
Moreover, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


PTSD

The Veteran indicated during his hearing testimony that he 
had problems with sleep, nightmares and anxiety attacks, and 
further, that he no longer plays golf.

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Veteran's PTSD is currently rated under Diagnostic Code 
9411.  38 C.F.R. 
§ 4.130.  Under this Code a 30 percent rating is warranted 
for PTSD where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent disability evaluation is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 



When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM 
IV)).  Scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  While the Rating Schedule does 
indicate that the rating agency must be familiar with the 
DSM IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130 (2008).  

Turning to the evidence, the Veteran was afforded a VA 
examination during December 2005.  The Veteran complained of 
irritability, a hyperstartle response, anxiety, flashbacks, 
depression, and suicidal ideation in the past when he was 
drinking heavily.  The Veteran had been married for forty-
eight years and had 4 children, 7 grandchildren and 3 great-
grandchildren.  He reported he did not communicate with his 
children on a regular basis because they disrespected him; 
however, he had good relationships with his grandchildren.  
On objective examination, the Veteran was described as neatly 
dressed and groomed.  The examiner indicated he was initially 
tearful but later he displayed an appropriate affect.  His 
stream of speech was under a slight increase of pressure and 
thought content revealed no loosening of associations, 
delusions, or hallucinations.  He denied homicidal thoughts 
but had suicidal thoughts in the past, as previously 
described.  The Veteran had good eye contact and was oriented 
times three.  His recent and remote memory was intact.  The 
Veteran described occasional panic attacks when he saw a 
uniform or watched combat on TV.  There was no evidence of 
impaired impulse control.  The Veteran had impaired sleep 
with recurrent nightmares as well as flashbacks of combat 
situations.  The examiner indicated that the Veteran led a 
rather secluded life with his only social outlet being his 
golf buddies.  The examiner indicated that the Veteran's 
symptoms were of moderate severity with occasional panic 
attacks and moderate difficulty with social functioning.  A 
GAF score of 60 was noted.

The Veteran was afforded an additional examination in April 
2006.  The examiner indicated the Veteran had not gotten 
psychiatric treatment as he was concerned it would make his 
symptoms worse.  The examiner indicated that the Veteran had 
great difficulty working for other people.  The examiner 
indicated that the Veteran had alienated all of his former 
golfing buddies but that there was one man he golfed with who 
tolerated him.  He played nine holes of golf either with this 
man or alone.  The Veteran had no trouble maintaining 
hygiene.  He complained of sleep disturbance; nightmares a 
couple of times a week; hypervigilance; depression; and 
irritation with cursing at other people.  On objective 
examination, the Veteran was groomed, polite and cooperative.  
He was oriented times three; his mood was euthymic; and his 
affect was reserved but appropriate.  His short term memory 
was described as poor but his thought processes were goal-
directed.  The Veteran had no current suicidal ideation.  The 
examiner indicated the Veteran's symptoms were moderate with 
a GAF score of 58 during the prior three months.  The 
examiner indicated that the Veteran would be employable only 
in the context in which he would have very little contact 
with the public and very loose supervision due to his high 
anxiety level, short temper, and tendency to isolation.  

An April 2007 treatment note from the US Air Force Academy 
indicates that the Veteran requested a referral to a mental 
health specialist for evaluation and treatment due to his 
PTSD symptomatology.  

The Veteran has submitted a private treatment record from Dr. 
D dated June 2007. 
The examiner indicated that the Veteran complained of 
anxiety; vague suicidal thoughts; denied auditory 
hallucinations; and had good concentration.  On examination, 
the examiner indicated that the Veteran had good hygiene; 
appeared slightly anxious; had good eye contact; and appeared 
sincere.  She indicated the Veteran became tearful when 
discussing combat situations.  Additionally, his flow of 
thought was logical and sequential; he had a good memory for 
dates and details of history; and his speech had a normal 
rate and volume.  The GAF score was 45.  

The Veteran additionally submitted treatment notes from Dr. S 
and a letter dated in October 2007.  An August 2007 treatment 
note indicates that the Veteran appeared to have a recent 
worsening of PTSD, probably due to the Iraq War.  The mental 
status examination indicated that the Veteran was alert and 
cooperative, nicely groomed, and had good eye contact.  
Psychomotor movements were within normal limits; however, the 
Veteran's affect was somewhat anxious but not depressed.  The 
Veteran's thought processes were logical.  He had flashbacks, 
preoccupation with events in Vietnam and nightmares.  There 
was no suicidal or homicidal ideation; cognitive function was 
intact; and insight and judgment were good.  The Veteran was 
given a GAF score of 55.  With regard to Dr. S's statement 
that the Veteran is completely and totally disabled due to 
PTSD, the Board notes that this statement is at odds with her 
treatment notes, indicating moderate symptoms per the GAF 
score assigned and no indication in the treatment notes that 
the Veteran's had psychiatric symptoms of such severity that 
he could not maintain employment. 

The Veteran was afforded an additional VA examination during 
April 2008.  The Veteran indicated that he remained married 
to his wife of 50 years, whom he described as his emotional 
support.  He reported having a poor relationship with one son 
and one daughter, an average relationship with one son, and a 
good relationship with his other son.  He is also able to 
relate to two of his grandchildren.  The Veteran indicated 
that he spent most of the day watching greyhound racing on 
the computer and did not go out much except occasionally to 
gamble.  On objective examination, the Veteran scored 27 out 
of 30 points on a brief cognitive examination, indicating no 
or minimal cognitive problems.  The Veteran was casually 
dressed and neatly groomed; with a normal affect; speech was 
normal in rate, tone, and pressure; eye contact was fair; 
thought process was linear and goal-directed; and sleep was 
poor.  There was no evidence of psychosis with no auditory or 
visual hallucinations.  The Veteran experienced only mildly 
passive suicidal ideation with no current plan and no 
homicidal ideation or plans.  The Veteran also experienced 
depression at a 5 or 6 out of 10 on a consistent basis with 
his interests narrowing.  The Veteran indicated that he had 
hypervigilance; nightmares almost every night; irritability; 
occasional crying jags; and panic attacks.  He indicated that 
he has built a wall around his house and kept weapons to 
protect his family.  The examiner indicated that the 
Veteran's symptoms had worsened during the past year, 
primarily due to the current Iraq War.  Concerning 
employability, the examiner indicated that the Veteran would 
have difficulty working for people he did not see eye-to-eye 
with and that he had trouble engaging with people he had just 
met.  The Veteran was given a GAF score of 56 with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
signs and symptoms but generally satisfactory functioning.        

In summary, from March 28, 2005 to April 6, 2006, the 
Veteran's PTSD manifested in depressed mood, anxiety, 
occasional panic attacks and chronic sleep impairment.  Such 
symptoms fall squarely within the criteria for a 30 percent 
evaluation.  His panic attacks were not shown to be more than 
once a week, and there was no speech impairment or impairment 
in thought processes.  He was noted to have an intact 
marriage and a good relationship with his grandchildren, and 
he played golf regularly with friends.  The GAF score 
assigned during this period reflects moderate impairment.  
Thus, the Board finds that an evaluation in excess of 30 
percent is not warranted for the period prior to April 6, 
2006.

Additionally, from April 6, 2006, the Veteran's PTSD 
manifested in depressed mood, anxiety, occasional panic 
attacks, impairment of short term memory, chronic sleep 
impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships.  During the Veteran's 2006 VA examination, the 
examiner indicated that the Veteran's short term memory was 
poor and further that he had alienated all of his former 
golfing buddies except for one.  During the VA examination, 
the Veteran also indicated he had increasing inter-personal 
problems, more specifically high levels of irritation and 
cursing at people.  Furthermore, the Board notes that during 
the Veteran's hearing testimony, he indicated that he had 
stopped golfing altogether.  

During this period, the Veteran has not been shown to have 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and hygiene 
that are indicative of a 70 percent rating.  In this regard, 
the treatment records and VA examination consistently note 
the Veteran was oriented to time and place; he communicated 
normally; he operated independently; his hygiene was good; 
and while he complained of irritability, there was no 
evidence of impaired impulse control.  Although the Veteran 
reported having problems with interpersonal relationships, he 
has a long lasting marriage and good relationships with some 
of his family members and maintained at least one social 
relationship.  Additionally, while he on occasion mildly 
passive suicidal ideation was noted, the Veteran reported no 
intent or plan, and the GAF scores do not reflect that such 
passive thoughts were considered problematic by treatment 
providers or that such impacted his functioning.  In any 
event, such symptom, when considered with the other 
symptomatology noted during this period, does not reflect a 
disability picture which more nearly approximates the 
criteria for a higher evaluation for PTSD.  Thus, an 
evaluation in excess of 50 percent from April 6, 2006 is not 
warranted.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2008).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008). 
 
If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. § 
4.16(a) (2008). 
 
If the Veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994). 
 
In this case, the Veteran is service-connected for PTSD at 50 
percent, diabetes at 20 percent, left upper extremity 
peripheral neuropathy at 20 percent, right upper extremity 
peripheral neuropathy at 20 percent, left lower peripheral 
neuropathy at 10 percent, right lower peripheral neuropathy 
at 10 percent, and noncompensable ratings for fracture right 
distal fibula and right fifth toe, hemorrhoids, dermatitis, 
and erectile dysfunction.  The combined rating is 80 percent.  
Thus, he meets the specific percentage requirements of 38 
C.F.R. § 4.16(a).  The Board will next consider whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities. 
 
The Veteran was afforded a VA examination during April 2006.  
In the final analysis, the examiner indicated that the 
Veteran is capable of sedentary work and that his peripheral 
neuropathy from his diabetes would limit his ability to walk, 
climb or stand for prolonged periods.  The examiner also 
indicated that he did not have any problems with his hands so 
he could use tools, write and type.  The Veteran was 
additionally afforded a psychiatric examination during April 
2006 in the context of his claim for TDIU.  The examiner 
indicated that the Veteran would be employable only in the 
context in which he would have very little contact with the 
public and very loose supervision.  The Veteran also 
submitted a statement from a private physician, indicating 
that the Veteran is permanently and completely disabled as a 
result of his PTSD and is not capable of any form of 
employment.  However, as noted above, this statement is at 
odds with that physician's treatment notes, indicating 
moderate symptoms per the GAF score assigned.  The Veteran's 
April 2008 mental status examination indicated that the 
Veteran would have a difficult time working with those who 
did not share his viewpoints or with people with whom he was 
unfamiliar.   

The Veteran additionally submitted a Department of the Army 
medical assessment, performed in the context of his job as a 
Golf Starter at Fort Carson.  The examiner indicated that the 
Veteran should not be on elevated platforms, climb ladders, 
no lifting more than 15 pounds, no standing or walking 
greater than 40 minutes per hour and no squatting or 
kneeling.  

The Board additionally notes that the Veteran was employed as 
a golf course worker in his last position, and left due to 
conflicts with others.  Prior to that, he worked as a real 
estate agent.  He listed his education level as having a 
college degree.

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999).  When there is an approximate 
balance of positive and negative evidence regarding a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2007).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

After resolving all doubt in favor of the Veteran, the Board 
finds that the Veteran's service-connected disabilities, when 
considered together, warrant entitlement to TDIU.  In this 
regard, during the Veteran's April 2006 general medical 
examination, the examiner opined that the Veteran could do 
work such as typing or working with tools.  However, since 
the time of this examination, the Veteran has been rated for 
upper extremity peripheral neuropathy bilaterally.  The 
Veteran also has lower extremity impairment.  Moreover, he 
has difficulty dealing with people he has just met, 
difficulty dealing with people with whom he did not see eye-
to-eye, and could only work in a loosely supervised position 
which does not deal with the public due to his short temper, 
high anxiety and tendency to isolate.  Thus, while the 
preponderance of the evidence does not reflect the Veteran is 
unemployable due to any individual disability, after 
resolution of all doubt in the Veteran's favor, the Board 
finds his service connected disabilities combine to prevent 
him from obtaining or retaining gainful employment.  Thus, 
entitlement to TDIU is warranted.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture, right distal fibula is denied.

Entitlement to an initial evaluation for PTSD in excess of 30 
percent prior to April 6, 2006, and in excess of 50 percent 
thereafter, is denied. 

Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the regulations 
applicable to the payment of monetary benefits. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


